Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has submitted amendments to claim 1, 8, and 15 on 12/10/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300) in further view of Auto Desk.Help (Online publication March 28, 2017).

	Regarding claim 1, Koudal et al teaches A method of manufacturing a part, the method comprising: 
designing the part using a CAD system to generate a CAD part model of the part (0029 line 7 “a part image (e.g., a picture or Computer Aided Design ("CAD") file”, In order to have a CAD part image it must have been designed using a CAD system. The part image is the part model of the part) [comprising categorizing the part as fixed or scalable and designating each feature of the part as constant or relative]; 
generating an abstract visualization of the part (fig. 12 shows an abstract visualization of the part.); 
identifying features of the part from data representations of the part (0030 lines 7-12, “learning models performed at 220 might be associated with… analysis algorithms of various types… analysis algorithm may be associated with… feature extraction) [using a deep learning feature extraction algorithm using voxelization of the data representations of the part by a voxelization module configured to calculate the features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, such that each dimension represents a position in a coding scheme representing the part]; 
determining a parametric specification of the part using the recombination (0031 “analysis result report may include…combined and integrated results from multiple components”) of the features of the part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include a part geometry (e.g., a part shape)”, The part geometry corresponds to the parametric specification of the part using features of the part); 
storing the parametric specification of the part as a parametric part model (0026 lines 1-6 “twin industrial part modeling platform 130 may store information into …data stores…data stores might, for example, store electronic records representing…industrial parts” The description of the characteristics of industrial parts is the electronic records that represents industrial parts are stored in the data stores since the parametric specifications are part of the electronic records representing the industrial parts. 0029 lines 1-6, 0053 lines 2-12 " a table is shown...analysis database 1100 that may be stored… table may include...analysis results 1110" 0054 lines 11-12 “analysis results 1110 may include one or more part identifiers”, fig 11 block 1110; The analysis results includes data related to the parametric specification of a part. The table stores the analysis results therefore storing the parametric specification of the part as a parametric part model. As seen in figure 11, part models (PART_10001, PART_12345…) are also stored in the table); 
and fabricating the part using the parametric part model (0043 lines 2-8 “an additive manufacturing platform might utilize an additive manufacturing printer associated with three-dimensional printing. In this case, the characteristics might be associated with a printer model” 0006 lines “learning model describing characteristics of an industrial part available to be incorporated into an industrial asset.” The learning model is the part model. The learning model describes characteristics of the part including characteristics useful for 3-D printing of the part using the part model. 0006 shows that the goal of the part is to be incorporated into an industrial asset. The part model must be fabricated in order to be incorporated into an industrial asset.)
Koudal does not teach comprising categorizing the part as fixed or scalable and designating each feature of the part as constant or relative, appending part-level data onto the abstract visualization of the part, performing a regression analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part, using a deep learning feature extraction algorithm using voxelization of the data representations of the part by a voxelization module configured to calculate the features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, such that each dimension represents a position in a coding scheme representing the part, downselecting a recombination of the features of the part, and adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures  for the part, or installation procedures for the part.
Dal Mutto does teach appending part-level data onto the abstract visualization of the part (Dal Mutto, fig. 1 0042, “Each of the identified entries 12 is associated with metadata 14 including a class 14a and tags 14b. For example, the first entry shows a model of a blue sport utility vehicle with class "car" and tags "Jeep, blue, sport". The second entry shows a model of a red, open top, off road vehicle with class "car" and tags ‘Jeep, convertible, red.’”); 
performing a [regression] analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part (Dal Mutto, 0114 “the tags and text metadata fields of the identified similar entries are then evaluated”, analysis of the found part level data is then performed.); 
using a deep learning feature extraction algorithm using voxelization of the data representations of the part by a voxelization module (0021 lines 6-7, “voxelize the bounded 3D model to compute a plurality of voxels; and generate the feature vector from the voxels”, 0006 “three-dimensional models generated using CAD tools”, 0102 “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652” CAD tools are used to make the 3d model part therefore the model is a CAD part model.) configured to calculate the features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition (0074,“the three-dimensional geometry of the scanned object has been acquired and processed by the scanning system, it is possible to perform some refinement to obtain a clean three-dimensional model”, 0051 “Users of hand-held 3D scanners need to move it to different positions around the object and orient it so that all points in the object's surface are covered”, 0102 “the feature vector 654 can also be supplied to a classifier to generate classifications 656 of the voxelized 3D model 612. “, 0042 “The second entry shows a model of a red, open top, off road vehicle with class "car" and tags "Jeep, convertible, red." 3D scanners are used to capture every point of the surface. By gathering every point of the surface in order to create the model, every part of the surface is known. Further Dal Mutto is able to further classify this information such that the geometry of the roof, convertible or not, is known. Therefore, at least 4 dimensions is able to calculated.), such that each dimension represents a position in a coding scheme representing the part (0103 “the 3D model is encoded”, 0140 “categories…and they may be organized in a tree structure encoding sub-categories relationships”, The different features are encoded and are in a tree structure where they have their own respective position.)
It would have been obvious to one of ordinary skill in the art to have modified the learning models analysis algorithms for feature extractions of Koudal et al with the voxelization based feature extraction of Dal Mutto because Dal Mutto teaches that “manually generating these metadata for each 3D model can be time consuming, and can cause inconsistent and poorly organized results” and by using Dal Mutto’s voxelization based method of feature extraction of metadata, the “metadata can be added to the information in the product listing, such that a shopper can search for a particular type of car in a particular color” (0006) which allows for more refined searching for a user.
Koudal and Dal Mutto do not teach comprising categorizing the part as fixed or scalable and designating each feature of the part as constant or relative, performing a regression analysis, downselecting a recombination of the features of the part, and adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures  for the part, or installation procedures for the part.
Coffman ‘813 does teach comprising [categorizing the part as fixed or scalable] and designating each feature of the part as constant or relative (0022 “a determination of a second set of parameters associated with physical attributes of the physical object”, Before 0077 Table 1 “If all attributes are constant in S, then return TRUE”, It is determined whether the attributes, which correspond with feature, are constant or not.), 
and downselecting a recombination of the features of the part (0084, “In some instances, when is feasible to manufacture a physical object on more than one fabrication material, engine 509 can execute a multi-objective optimization based on user specified requirements to suggest one or more fabrication materials and/or fabrication technologies. The suggested fabrication materials can be expressed, for example, as an Edgeworth -Pareto solution” The suggestions of materials being used to fabricate something corresponds with a recombination. This is done using a Pareto solution which corresponds with downselecting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al and the voxelization based feature extraction of Dal Mutto with the predicting of manufacture processes teachings of Coffman ‘813 because Coffman ‘813 teaches “discretization and reliable manufacture analysis tools to accurately predict aspects associated with the production of products specified in CAD” (0003). 
However, Koudal, Dal Mutto and Coffman ‘813 do not teach comprising categorizing the part as fixed or scalable, performing a regression analysis, and adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part.
Coffman ‘300 does teach performing a regression analysis (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes)
adjusting, using results of the regression analysis, resource requirements for production quality metrics (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes…Such attributes can include, for instance, costs associated with the manufacture of a physical object,… type of material requested for the production of the physical object, and other suitable manufacturing processes attributes that can persuade or deter an entity of a supply chain to positively or negatively respond to a manufacturing request.” Using regression analysis, an understanding of the cost associated with the manufacturing is gathered. This is used for responding to a manufacturing request positively or negatively which corresponds with adjusting.), and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part (col 18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes… time needed to produce the physical object”, time needed for the manufacturing is determined via regression analysis. Time needed corresponds to manufacturing procedure.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al, the voxelization based feature extraction of Dal Mutto and the predicting of manufacture processes teachings of Coffman ‘813 with the regression based analysis techniques of Coffman ‘300 because the references are all directed towards analyzing CAD models and Coffman ‘300 teaches an analysis that allows for reliable manufacturing analysis the accurately predict aspects associated with the production of CAD models (col 1 lines 45-50). 
Koudal, Dal Mutto, Coffman ‘813, and Coffman ‘300 do not teach comprising categorizing the part as fixed or scalable.
AUTODESK.Help teaches comprising categorizing the part as fixed or scalable (Second paragraph “When a labeled dimension is locked, all of the associated parameters also lock” When a user locks the dimensions the part is fixed. When the user has not locked the dimension the part is scalable. The user is able to categorize parts as fixed or scalable in this way.)
It would have been obvious to one skilled in the art to have modified Koudal, Dal Mutto, Coffman ‘813, and Coffman ‘300 with the categorization of attributes being dimension locked as taught by AUTODESK.Help because this would allow for user to “lock the dimensions to enforce these constraints in the finished design.” (first paragraph, AUTODESK.Help).

Regarding claim 2, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help teach the method of claim 1. 
Koudal et al. teaches wherein identifying the features of the part comprises identifying geometric shapes in the CAD part model of the part or other testing data representations (0033 lines 8-12 “learning models…be automatically created based on… CAD documents” 0005 lines 4-5 “each learning model describing characteristics of an industrial part” 0029 lines 5-10, “ system may execute at least one search or analysis algorithm to evaluate learning models …learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” Learning models use CAD documents in order to describe characteristics and therefore correspond to the CAD part model of the part. An example of characteristics as shown in 0029 are the part geometry.)

Regarding claim 4, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help teach the method of claim 1 further comprising: 
generating an encoded part description for the part (0029 lines 1-10, " system may execute…analysis algorithm to evaluate learning models in a digital twin industrial part modeling platform…learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” 0039 lines “The models associated with the digital twin parts model layer might include…a parts semantic index  that applies a semantic model in the industry parts domain to acquire, preprocess, and index text information describing the parts” 0029 mentions one way encoding a part description of a part is done by describing the parts characteristics. The parts semantic index in 0039 generates an encoded part description since the description is put into semantics which can be used later for searching of a part.); and 
storing the encoded part description for the part (0026 lines 1-6 “twin industrial part modeling platform 130 may store information into …data stores…data stores might, for example, store electronic records representing…industrial parts” The description of the characteristics of industrial parts is the electronic records that represents industrial parts and as shown above, the description of the parts are encoded part description for the part.) 

Regarding claim 6, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help teach the method of claim 1. 
Koudal et al further teaches further comprising inspecting the part using the parametric part model (0031 “the industrial part search or analysis result report may include a … identical, similar, comparable parts,” The industrial part search or analysis results uses a parametric model known in the reference as a learning model in order to do the search as shown in the rejection of claim 2. The search can provide identical and similar part models to the part and thus this is using the parametric part model to inspect the part in order to find similar parts.)

Regarding claim 7, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help teach the method of claim 1.
Dal Mutto further teaches further comprising the voxelization module ingesting modified part data into a convolutional neural network (0102 “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652”, The feature vector corresponds to the modified part data. The feature vector is ingested into a convolutional neural network.)

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300) in further view of Auto Desk.Help (Online publication March 28, 2017) in further view of in view of Rorato (US PUB. 20160350335) 

Regarding claim 3, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help teach the method of claim 1. 
Koudal et al. further teaches wherein determining the parametric specification of the part comprises: associating a type with each identified feature of the part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape” The part geometry is the associated type. The overall part model geometry is understood with each identified feature of the part.) 
associating a measurable attribute with each feature identified from the part (0042 lines 24-26 “depending on various characteristics of the part 820 (cost, availability, strength, reliability, additive manufacturing method, material, physical properties, etc.” The physical properties and strength of the part are measureable attributes that are determined by identifying each feature of the part.).
AUTODESK.Help teaches and categorizing each measurable attribute of each identified feature (taught by Koudal et al. as shown above) of the part as fixed or scalable (Second paragraph “When a labeled dimension is locked, all of the associated parameters also lock” When a user locks the dimensions the measureable attribute of the part is fixed. When the user has not locked the dimension the measureable attribute is scalable. The user is able to categorize measureable attributes as fixed or scalable in this way.)
However, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help does not teach identifying a location on the part to serve as an origin in three-dimensional coordinates 
Rorato teaches identifying a location on the part to serve as an origin in three-dimensional coordinates (0038 lines “(i.e. three vectors starting from a same origin), the set of axis systems being in a bijective (i.e. one-to-one) association with the set of pairs consisting of a respective vertex of the 3D mesh of the respective 3D modeled object (the origin of the respective axis system thereby being located at such respective vertex)” The origin of this 3D mesh is in three dimensional coordinates and are located on a respective vertex. The respective vertex is that of the vertex of the 3D mesh.) 
It would have been obvious to have modified the teachings of Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Autodesk.help with the querying of a database that contains 3D part models in CAD drawings in order to find similar parts teachings of Rorato because by combining these teachings the importance of the location of the origin allows for understanding “the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined shape descriptor, and this modulo a same similarity transformation.” (0038)

Regarding claim 5, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and AUTODESK.Help teach the method of claim 1. 
Koudal et al. further teaches generating an encoded part description for the part (0029 lines 1-10, " system may execute…analysis algorithm to evaluate learning models in a digital twin industrial part modeling platform…learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” 0039 lines “The models associated with the digital twin parts model layer might include…a parts semantic index  that applies a semantic model in the industry parts domain to acquire, preprocess, and index text information describing the parts” 0029 mentions one way encoding a part description of a part is done by describing the parts characteristics. The parts semantic index in 0039 generates an encoded part description since the description is put into semantics which can be used later for searching of a part.) [as the part is being designed]; 
comparing the encoded part description for the part with encoded part descriptions for parts having already stored designs to identify similar parts (0039 lines 5-10 “parts semantic index 542 might be used, for example, to search and/or analyze the parts leverage synonyms and/or perform rule based inferences…” A search is performed using the parts semantic index which is the encoded part description. By using synonyms, it is comparing encoded part descriptions for a part with other semantic index (encoded part descriptions) in order to find similar parts that have been stored.) ; and
 identifying one of the similar parts on a graphical user interface for the CAD system (figure 12, shows the GUI for the CAD interface. 0055 lines 8-12 “results may then be displayed in a search and analysis result portion 1240 of the display 1200” The results 1240 as shown in figure 12 include graphical models of the similar parts.)
However, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and AUTODESK.Help do not teach monitoring the CAD part model of the part as the part is being designed. 
Rorato teaches monitoring the CAD part model of the part as the part is being designed (0060 lines 1-16 “method may be part of a process of designing a 3D modeled object… creating a first 3D modeled object from scratch (by the user)… method may comprise running (on user command or as an--automatic--background process) a query… method may comprise optionally displaying the results to the user and selecting (by the user) a preferred result… useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead”, While the user is designing the CAD part model, a background process monitors the users design and is able to find designs that are similar and allows the user to choose one of the similar results if the user would like to.) 
as the part is being designed (0060 lines 1-16)
It would have been obvious to one skilled in the art before the effective filing date to have modified the searching of relevant designs as taught by Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and AUTODESK.Help with the searching while the user is designing the part model of Rorato because by doing so it would be “useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead” (0060). 

Claim 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300).

Regarding claim 8, Koudal et al teaches An apparatus that comprises: 
a CAD system configured to generate a CAD part model of a part (0029 line 7 “a part image (e.g., a picture or Computer Aided Design ("CAD") file”, In order to have a CAD part image it must have been designed using a CAD system. The part image is the part model of the part); 
a parametric part system configured to: 
generate an abstract visualization of the part (fig. 12 shows an abstract visualization of the part.); 
identify, based on a [deep learning] feature extraction algorithm (0030 lines 7-12, “learning models performed at 220 might be associated with… analysis algorithms of various types… analysis algorithm may be associated with… feature extraction) [configured to voxelize data representations of the part in a voxelization module configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, the features of the part from data representations of the part, such that each dimension represents a position in a coding scheme representing the part]; 
determine a parametric specification of the part using the recombination (0031 “analysis result report may include…combined and integrated results from multiple components”) of the features of the part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include a part geometry (e.g., a part shape)”, The part geometry corresponds to the parametric specification of the part using features of the part); 
store the parametric specification of the part as a parametric part model (0026 lines 1-6 “twin industrial part modeling platform 130 may store information into …data stores…data stores might, for example, store electronic records representing…industrial parts” The description of the characteristics of industrial parts is the electronic records that represents industrial parts are stored in the data stores since the parametric specifications are part of the electronic records representing the industrial parts. 0029 lines 1-6, 0053 lines 2-12 " a table is shown...analysis database 1100 that may be stored… table may include...analysis results 1110" 0054 lines 11-12 “analysis results 1110 may include one or more part identifiers”, fig 11 block 1110; The analysis results includes data related to the parametric specification of a part. The table stores the analysis results therefore storing the parametric specification of the part as a parametric part model. As seen in figure 11, part models (PART_10001, PART_12345…) are also stored in the table); 
and a part fabrication system configured to use the parametric part model to fabricate the part (0043 lines 2-8 “an additive manufacturing platform might utilize an additive manufacturing printer associated with three-dimensional printing. In this case, the characteristics might be associated with a printer model” 0006 lines “learning model describing characteristics of an industrial part available to be incorporated into an industrial asset.” The learning model is the part model. The learning model describes characteristics of the part including characteristics useful for 3-D printing of the part using the part model. 0006 shows that the goal of the part is to be incorporated into an industrial asset. The part model must be fabricated in order to be incorporated into an industrial asset.)
Koudal does not teach append part-level data onto the abstract visualization of the part; perform a regression analysis of part groupings that comprise the part-level data appended onto the abstract visualization of the part, deep learning, configured to voxelize data representations of the part in a voxelization module configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, the features of the part from data representations of the part, such that each dimension represents a position in a coding scheme representing the part, downselect a recombination of the features of the part, and adjust, based upon results of the regression analysis, resource requirements for production quality metrics, and adapt one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part. 
Dal Mutto does teach append part-level data onto the abstract visualization of the part (fig. 1 0042, “Each of the identified entries 12 is associated with metadata 14 including a class 14a and tags 14b. For example, the first entry shows a model of a blue sport utility vehicle with class "car" and tags "Jeep, blue, sport". The second entry shows a model of a red, open top, off road vehicle with class "car" and tags ‘Jeep, convertible, red.’”)
perform a [regression] analysis of part groupings that comprise the part-level data appended onto the abstract visualization of the part (0114 “the tags and text metadata fields of the identified similar entries are then evaluated”, analysis of the found part level data is then performed.);  
deep learning (0102, “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652”)
configured to voxelize data representations of the part in a voxelization module (0021 lines 6-7, “voxelize the bounded 3D model to compute a plurality of voxels; and generate the feature vector from the voxels”, 0006 “three-dimensional models generated using CAD tools”, CAD tools are used to make the 3d model part therefore the model is a CAD part model.) configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, the features of the part from data representations of the part (0074,“the three-dimensional geometry of the scanned object has been acquired and processed by the scanning system, it is possible to perform some refinement to obtain a clean three-dimensional model”, 0051 “Users of hand-held 3D scanners need to move it to different positions around the object and orient it so that all points in the object's surface are covered”, 0102 “the feature vector 654 can also be supplied to a classifier to generate classifications 656 of the voxelized 3D model 612. “, 0042 “The second entry shows a model of a red, open top, off road vehicle with class "car" and tags "Jeep, convertible, red." 3D scanners are used to capture every point of the surface. By gathering every point of the surface in order to create the model, every part of the surface is known. Further Dal Mutto is able to further classify this information such that the geometry of the roof, convertible or not, is known. Therefore, at least 4 dimensions is able to calculated.), such that each dimension represents a position in a coding scheme representing the part (0103 “the 3D model is encoded”, 0140 “categories…and they may be organized in a tree structure encoding sub-categories relationships”, The different features are encoded and are in a tree structure where they have their own respective position.)
It would have been obvious to one of ordinary skill in the art to have modified the learning models analysis algorithms for feature extractions of Koudal et al with the voxelization based feature extraction of Dal Mutto because Dal Mutto teaches that “manually generating these metadata for each 3D model can be time consuming, and can cause inconsistent and poorly organized results” and by using Dal Mutto’s voxelization based method of feature extraction of metadata, the “metadata can be added to the information in the product listing, such that a shopper can search for a particular type of car in a particular color” (0006) which allows for more refined searching for a user.
Koudal and Dal Mutto do not teach perform a regression analysis, downselect a recombination of the features of the part, and adjust, based upon results of the regression analysis, resource requirements for production quality metrics, and adapt one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part.
Coffman ‘813 does teach downselect a recombination of the features of the part (0084, “In some instances, when is feasible to manufacture a physical object on more than one fabrication material, engine 509 can execute a multi-objective optimization based on user specified requirements to suggest one or more fabrication materials and/or fabrication technologies. The suggested fabrication materials can be expressed, for example, as an Edgeworth -Pareto solution” The suggestions of materials being used to fabricate something corresponds with a recombination. This is done using a Pareto solution which corresponds with downselecting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al and the voxelization based feature extraction of Dal Mutto with the predicting of manufacture processes teachings of Coffman ‘813 because Coffman ‘813 teaches “discretization and reliable manufacture analysis tools to accurately predict aspects associated with the production of products specified in CAD” (0003).
Koudal, Dal Mutto, and Coffman ‘813 do not teach perform a regression analysis, and adjust, based upon results of the regression analysis, resource requirements for production quality metrics, and adapt one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part.
Coffman ‘300 does teach performing a regression analysis (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes)
and adjust, based upon results of the regression analysis, resource requirements for production quality metrics (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes…Such attributes can include, for instance, costs associated with the manufacture of a physical object,… type of material requested for the production of the physical object, and other suitable manufacturing processes attributes that can persuade or deter an entity of a supply chain to positively or negatively respond to a manufacturing request.” Using regression analysis, an understanding of the cost associated with the manufacturing is gathered. This is used for responding to a manufacturing request positively or negatively which corresponds with adjusting.), and adapt one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part (col 18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes… time needed to produce the physical object”, time needed for the manufacturing is determined via regression analysis. Time needed corresponds to manufacturing procedure.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al, the voxelization based feature extraction of Dal Mutto and the predicting of manufacture processes teachings of Coffman ‘813 with the regression based analysis techniques of Coffman ‘300 because the references are all directed towards analyzing CAD models and Coffman ‘300 teaches an analysis that allows for reliable manufacturing analysis the accurately predict aspects associated with the production of CAD models (col 1 lines 45-50). 

Regarding claim 9, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teach the apparatus of claim 8. 
Koudal et al. further teaches wherein the parametric part system is configured to identify the features of the part by identifying geometric shapes in the CAD part model of the part (0033 lines 8-12 “learning models…be automatically created based on… CAD documents” 0005 lines 4-5 “each learning model describing characteristics of an industrial part” 0029 lines 5-10, "  system may execute at least one search or analysis algorithm to evaluate learning models …learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” Learning models use CAD documents in order to describe characteristics and therefore correspond to the CAD part model of the part. An example of characteristics as shown in 0029 are the part geometry.)

Regarding claim 11, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teach teaches the apparatus of claim 8.
Koudal et al further teaches wherein the parametric part system is further configured to: 
generate an encoded part description for the part (0029 lines 1-10, " system may execute…analysis algorithm to evaluate learning models in a digital twin industrial part modeling platform…learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” 0039 lines “The models associated with the digital twin parts model layer might include…a parts semantic index  that applies a semantic model in the industry parts domain to acquire, preprocess, and index text information describing the parts” 0029 mentions one way encoding a part description of a part is done by describing the parts characteristics. The parts semantic index in 0039 generates an encoded part description since the description is put into semantics which can be used later for searching of a part.); and 
store the encoded part description for the part (0026 lines 1-6 “twin industrial part modeling platform 130 may store information into …data stores…data stores might, for example, store electronic records representing…industrial parts” The description of the characteristics of industrial parts is the electronic records that represents industrial parts and as shown above, the description of the parts are encoded part description for the part.)

Regarding claim 13, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teach teaches the apparatus of claim 8.
Koudal et al further teaches further comprising a part inspection system configured to use the parametric part model to inspect the part (0031 lines “the industrial part search or analysis result report may include a …identical, similar, comparable parts,” The industrial part search or analysis results uses a parametric model known in the reference as a learning model in order to do the search as shown in the rejection of claim 2. The search can provide identical and similar part models to the part and thus this is using the parametric part model to inspect the part in order to find similar parts.)

Regarding claim 14, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teach the apparatus of claim 8.
Dal Mutto further teaches further comprising the voxelization module configured to ingest modified part data into a convolutional neural network (0102 “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652”, The feature vector corresponds to the modified part data. The feature vector is ingested into a convolutional neural network.)

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300) in view of Rorato (US PUB. 20160350335) in further view of Auto Desk.Help (Online publication March 28, 2017)
Regarding claim 10, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teaches the apparatus of claim 8. 
Koudal et al. further teaches wherein the parametric part system is configured to determine the parametric specification of the part by: associating a type with each identified feature of the part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape” The part geometry is the associated type. The overall part model geometry is understood with each identified feature of the part.);
associating a measurable attribute with each feature identified from of the part (0042 lines 24-26 “depending on various characteristics of the part 820 (cost, availability, strength, reliability, additive manufacturing method, material, physical properties, etc.” The physical properties and strength of the part are measureable attributes that are determined by identifying each feature of the part.).
However, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 does not teach identifying a location on the part to serve as an origin in three-dimensional coordinates and categorizing each measurable attribute of each identified feature of the part as fixed or scalable.
Rorato does teach identifying a location on the part to serve as an origin in three-dimensional coordinates (0038 lines “(i.e. three vectors starting from a same origin), the set of axis systems being in a bijective (i.e. one-to-one) association with the set of pairs consisting of a respective vertex of the 3D mesh of the respective 3D modeled object (the origin of the respective axis system thereby being located at such respective vertex)” The origin of this 3D mesh is in three dimensional coordinates and are located on a respective vertex. The respective vertex is that of the vertex of the 3D mesh.); 
It would have been obvious to have modified the Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 with the querying of a database that contains 3D part models in CAD drawings in order to find similar parts teachings of Rorato because by combining these teachings the importance of the location of the origin allows for understanding “the likeness of a first value of the predetermined shape descriptor relative to a second value of the predetermined shape descriptor increasingly depends on an extent to which the set of axis systems of the second value of the predetermined shape descriptor matches the set of axis systems of the first value of the predetermined
However while Rorato does mention rigid motion in comparison with positive and negative scaling, the combination of Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300, and Rorato does not explicitly teach and categorizing each measurable attribute of each identified feature of the part as fixed or scalable.
AUTODESK.Help teaches and categorizing each measurable attribute of each identified feature (taught by Koudal et al. as shown above) of the part as fixed or scalable (Second paragraph “When a labeled dimension is locked, all of the associated parameters also lock” When a user locks the dimensions the measureable attribute of the part is fixed. When the user has not locked the dimension the measureable attribute is scalable. The user is able to categorize measureable attributes as fixed or scalable in this way.)
It would have been obvious to one skilled in the art to have modified Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato different teachings on how to search for CAD part models with the categorization of attributes being dimension locked as taught by AUTODESK.Help because this would allow for user to “lock the dimensions to enforce these constraints in the finished design.” (first paragraph, AUTODESK.Help).

Regarding claim 20, Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato teaches the method of claim 18.
Koudal et al. further teaches wherein determining the parametric specification of the selected part comprises: associating a type with each identified feature of the selected part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape” The part geometry is the associated type. The overall part model geometry is understood with each identified feature of the part.); 
associating a measurable attribute with each feature identified from the selected part (0042 lines 24-26 “depending on various characteristics of the part 820 (cost, availability, strength, reliability, additive manufacturing method, material, physical properties, etc.” The physical properties and strength of the part are measureable attributes that are determined by identifying each feature of the part.).
Rorato teaches identifying a location on the selected part to serve as an origin in three-dimensional coordinates (0038 lines “(i.e. three vectors starting from a same origin), the set of axis systems being in a bijective (i.e. one-to-one) association with the set of pairs consisting of a respective vertex of the 3D mesh of the respective 3D modeled object (the origin of the respective axis system thereby being located at such respective vertex)” The origin of this 3D mesh is in three dimensional coordinates and are located on a respective vertex. The respective vertex is that of the vertex of the 3D mesh.) 
However while Rorato does mention rigid motion in comparison with positive and negative scaling, the combination of Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato does not explicitly teach and categorizing each measurable attribute of each identified feature of the part as fixed or scalable.
AUTODESK.Help teaches and categorizing each measurable attribute of each identified feature (taught by Koudal et al. as shown above) of the selected part as fixed or scalable (Second paragraph “When a labeled dimension is locked, all of the associated parameters also lock” When a user locks the dimensions the measureable attribute of the part is fixed. When the user has not locked the dimension the measureable attribute is scalable. The user is able to categorize measureable attributes as fixed or scalable in this way.)
It would have been obvious to one skilled in the art to have modified Koudal et al, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato different teachings on how to search for CAD part models with the categorization of attributes being dimension locked as taught by AUTODESK.Help because this would allow for user to “lock the dimensions to enforce these constraints in the finished design.” (first paragraph, AUTODESK.Help). 

Claim 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300) in view of Rorato (US PUB. 20160350335).

Regarding claim 12, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 teach the apparatus of claim 8.
Koudal et al further teaches further comprising: a graphical user interface (figure 12, 1200 is the graphical user interface); 
and wherein the parametric part system is further configured to: 
generate an encoded part description for the part (0029 lines 1-10, " system may execute…analysis algorithm to evaluate learning models in a digital twin industrial part modeling platform…learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” 0039 lines “The models associated with the digital twin parts model layer might include…a parts semantic index  that applies a semantic model in the industry parts domain to acquire, preprocess, and index text information describing the parts” 0029 mentions one way encoding a part description of a part is done by describing the parts characteristics. The parts semantic index in 0039 generates an encoded part description since the description is put into semantics which can be used later for searching of a part.) [as the part is being designed]; 
compare the encoded part description for the part with encoded part descriptions for parts having already stored designs to identify similar parts (0039 lines 5- 10 “parts semantic index 542 might be used, for example, to search and/or analyze the parts leverage synonyms and/or perform rule based inferences…” A search is performed using the parts semantic index which is the encoded part description. By using synonyms, it is comparing encoded part descriptions for a part with other semantic index (encoded part descriptions) in order to find similar parts that have been stored.); and
 identify one of the similar parts on the graphical user interface (figure 12, shows the GUI for the CAD interface. 0055 lines 8-12 “results may then be displayed in a search and analysis result portion 1240 of the display 1200” The results 1240 as shown in figure 12 include graphical models of the similar parts.)
However, Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 does not teach as the part is being designed, a parametric part monitor configured to monitoring the CAD part model of the part as the part is being designed using the CAD system. 
Rorato teaches as the part is being designed (0060 lines 1-16) 
a parametric part monitor configured to monitoring the CAD part model of the part as the part is being designed using the CAD system (CAD system is explained in the rejection of claim 8)  (0060 lines 1-16 “method may be part of a process of designing a 3D modeled object… creating a first 3D modeled object from scratch (by the user)… method may comprise running (on user command or as an--automatic--background process) a query… method may comprise optionally displaying the results to the user and selecting (by the user) a preferred result… useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead” 0065 lines 23-25 “function of the likeness value is to measure how two 3D modeled objects are alike one another from a 3D geometry”, 0060 and 0065 shows how monitoring of the design takes place while the user is designing the part model. A monitoring of similar geometry which corresponds to parametric part monitor of the CAD part model takes place specifically.) 
It would have been obvious to one skilled in the art before the effective filing date to have modified Koudal et al, Dal Mutto, Coffman ‘813, and Coffman ‘300 with the searching while the user is designing the part model of Rorato because by doing so it would be “useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead” (0060). 

Regarding claim 15, Koudal teaches a method of manufacturing a part, the method comprising: 
generating abstract visualization for the part (fig. 12 shows an abstract visualization of the part.) [as the part is being designed]; 
comparing the encoded part description for the part with encoded part descriptions for parts having already stored designs to identify similar parts (0039 “parts semantic index 542 might be used, for example, to search and/or analyze the parts leverage synonyms and/or perform rule based inferences…” A search is performed using the parts semantic index which is the encoded part description. By using synonyms, it is comparing encoded part descriptions for a part with other semantic index (encoded part descriptions) in order to find similar parts that have been stored.); 
identifying, using a [deep learning] feature extraction algorithm (0030 lines 7-12, “learning models performed at 220 might be associated with… analysis algorithms of various types… analysis algorithm may be associated with… feature extraction”) [using voxelization of data representations of the part by a voxelization module configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition], one of the similar parts on a graphical user interface for the CAD system (figure 12, shows the GUI for the CAD interface. 0055 lines 8-12 “results may then be displayed in a search and analysis result portion 1240 of the display 1200” The results 1240 as shown in figure 12 include graphical models of the similar parts.) [such that each dimension represents a position in a coding scheme representing the part]; 
receiving a selection of one of the similar parts as a selected part (figure 12, shows the GUI for the CAD interface. 0055 lines 8-12 “results may then be displayed in a search and analysis result portion 1240 of the display 1200” The results 1240 as shown in figure 12 include graphical models of the similar parts.); 
and fabricating, using a parametric part model for the selected part, the part (0043 lines 2-8 “an additive manufacturing platform might utilize an additive manufacturing printer associated with three-dimensional printing. In this case, the characteristics might be associated with a printer model” 0006 lines “learning model describing characteristics of an industrial part available to be incorporated into an industrial asset.” The learning model is the part model. The learning model describes characteristics of the part including characteristics useful for 3-D printing of the part using the part model. 0006 shows that the goal of the part is to be incorporated into an industrial asset. The part model must be fabricated in order to be incorporated into an industrial asset.)
Koudal does not teach monitoring a CAD part model of the part as the part is being designed using a CAD system, as the part is being designed, appending part-level data onto the abstract visualization of the part and forming an encoded part description for the part, performing a regression analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part, deep learning, using voxelization of data representations of the part by a voxelization module configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition, such that each dimension represents a position in a coding scheme representing the part, downselecting a recombination of the features of the part using a combinatorial optimization of geometry attributes of the part, adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part. 
Dal Mutto does teach appending part-level data onto the abstract visualization of the part and forming an encoded part description for the part (fig. 1 0042, “Each of the identified entries 12 is associated with metadata 14 including a class 14a and tags 14b. For example, the first entry shows a model of a blue sport utility vehicle with class "car" and tags "Jeep, blue, sport". The second entry shows a model of a red, open top, off road vehicle with class "car" and tags ‘Jeep, convertible, red.’”; 0103 “the 3D model is encoded”)
performing a [regression] analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part (0114 “the tags and text metadata fields of the identified similar entries are then evaluated”, analysis of the found part level data is then performed.);
deep learning (0102 “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652”)
using voxelization of data representations of the part by a voxelization module 0021 lines 6-7, “voxelize the bounded 3D model to compute a plurality of voxels; and generate the feature vector from the voxels”, 0006 “three-dimensional models generated using CAD tools”, CAD tools are used to make the 3d model part therefore the model is a CAD part model.) configured to calculate features of the part for four or greater dimensions comprising geometric measurements for voxel based surface recognition (0074,“the three-dimensional geometry of the scanned object has been acquired and processed by the scanning system, it is possible to perform some refinement to obtain a clean three-dimensional model”, 0051 “Users of hand-held 3D scanners need to move it to different positions around the object and orient it so that all points in the object's surface are covered”, 0102 “the feature vector 654 can also be supplied to a classifier to generate classifications 656 of the voxelized 3D model 612. “, 0042 “The second entry shows a model of a red, open top, off road vehicle with class "car" and tags "Jeep, convertible, red." 3D scanners are used to capture every point of the surface. By gathering every point of the surface in order to create the model, every part of the surface is known. Further Dal Mutto is able to further classify this information such that the geometry of the roof, convertible or not, is known. Therefore, at least 4 dimensions is able to calculated.) one of the similar parts on a graphical user interface for the CAD system (taught by Koudal as shown above) such that each dimension represents a position in a coding scheme representing the part (0103 “the 3D model is encoded”, 0140 “categories…and they may be organized in a tree structure encoding sub-categories relationships”, The different features are encoded and are in a tree structure where they have their own respective position.)
It would have been obvious to one of ordinary skill in the art to have modified the learning models analysis algorithms for feature extractions of Koudal et al with the voxelization based feature extraction of Dal Mutto because Dal Mutto teaches that “manually generating these metadata for each 3D model can be time consuming, and can cause inconsistent and poorly organized results” and by using Dal Mutto’s voxelization based method of feature extraction of metadata, the “metadata can be added to the information in the product listing, such that a shopper can search for a particular type of car in a particular color” (0006) which allows for more refined searching for a user.
Koudal and Dal Mutto do not teach monitoring a CAD part model of the part as the part is being designed using a CAD system, as the part is being designed, performing a regression analysis, downselecting a recombination of the features of the part using a combinatorial optimization of geometry attributes of the part, adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part.
Coffman ‘813 does teach downselecting a recombination of the features of the part using a combinatorial optimization of geometry attributes of the part (0084, “In some instances, when is feasible to manufacture a physical object on more than one fabrication material, engine 509 can execute a multi-objective optimization based on user specified requirements to suggest one or more fabrication materials and/or fabrication technologies. The suggested fabrication materials can be expressed, for example, as an Edgeworth -Pareto solution” The suggestions of materials being used to fabricate something corresponds with a recombination. This is done using a Pareto solution which corresponds with downselecting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al and the voxelization based feature extraction of Dal Mutto with the predicting of manufacture processes teachings of Coffman because Coffman teaches “discretization and reliable manufacture analysis tools to accurately predict aspects associated with the production of products specified in CAD” (0003). 
Koudal, Dal Mutto, and Coffman ‘813 do not teach monitoring a CAD part model of the part as the part is being designed using a CAD system, as the part is being designed, performing a regression analysis, adjusting, using results of the regression analysis, resource requirements for production quality metrics, and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part. 
Coffman ‘300 does teach performing a regression analysis (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes)
adjusting, using results of the regression analysis, resource requirements for production quality metrics (col18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes…Such attributes can include, for instance, costs associated with the manufacture of a physical object,… type of material requested for the production of the physical object, and other suitable manufacturing processes attributes that can persuade or deter an entity of a supply chain to positively or negatively respond to a manufacturing request.” Using regression analysis, an understanding of the cost associated with the manufacturing is gathered. This is used for responding to a manufacturing request positively or negatively which corresponds with adjusting.), and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part (col 18 lines 40-45 “regression machine learning model 705 can model a probability distribution defining a set of minimum values of attributes… time needed to produce the physical object”, time needed for the manufacturing is determined via regression analysis. Time needed corresponds to manufacturing procedure.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al, the voxelization based feature extraction of Dal Mutto and the predicting of manufacture processes teachings of Coffman ‘813 with the regression based analysis techniques of Coffman ‘300 because the references are all directed towards analyzing CAD models and Coffman ‘300 teaches an analysis that allows for reliable manufacturing analysis the accurately predict aspects associated with the production of CAD models (col 1 lines 45-50). 
Koudal, Dal Mutto, Coffman ‘813, and Coffman ‘300 do not teach monitoring a CAD part model of the part as the part is being designed using a CAD system, as the part is being designed. 
Rorato does teach monitoring a CAD part model of the part as the part is being designed using a CAD system (0060 lines 1-16 “method may be part of a process of designing a 3D modeled object… creating a first 3D modeled object from scratch (by the user)… method may comprise running (on user command or as an--automatic--background process) a query… method may comprise optionally displaying the results to the user and selecting (by the user) a preferred result… useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead”, While the user is designing the CAD part model, a background process monitors the users design and is able to find designs that are similar and allows the user to choose one of the similar results if the user would like to.)
as the part is being designed (0060 lines 1-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the learning models analysis algorithms for feature extractions of Koudal et al, the voxelization based feature extraction of Dal Mutto, the predicting of manufacture processes teachings of Coffman ‘813 and the regression based analysis techniques of Coffman ‘300 with the searching while the user is designing the part model of Rorato because by doing so it would be “useful to help a designer not unnecessarily re-design a model previously designed and re-use such previous design instead” (0060).

Regarding claim 16, Koudal, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato teaches the method of claim 15. 
Koudal et al. further teaches further comprising using the parametric part model for the selected part to inspect the part (0031 lines “the industrial part search or analysis result report may include a … identical, similar, comparable parts,” The industrial part search or analysis results uses a parametric model known in the reference as a learning model in order to do the search as shown in the rejection of claim 2. The search can provide identical and similar part models to the part and thus this is using the parametric part model to inspect the part in order to find similar parts.)

Regarding claim 17, Koudal, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato teaches the method of claim 15.
Dal Mutto further teaches further comprising the voxelization module ingesting modified part data into a convolutional neural network (0102 “the feature vector is 654 is computed by supplying the voxels to a trained convolutional neural network 652”, The feature vector corresponds to the modified part data. The feature vector is ingested into a convolutional neural network.)

Regarding claim 18, Koudal, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato teaches the method of claim 15 further comprising: 
Koudal further teaches designing the selected part using the CAD system and generating the CAD part model of the selected part (0029 line 7 “a part image (e.g., a picture or Computer Aided Design ("CAD") file”, In order to have a CAD part image it must have been designed using a CAD system. The part image is the part model of the part. The selected part is the industrial part that the learning model is describing the characteristics of.);
determining a parametric specification of the selected part using features of the selected part (0029 lines 5-10 "learning model describing "characteristics" of an industrial part..."characteristic" might include a part geometry (e.g., a part shape)”, The part geometry corresponds to the parametric specification of the part using features of the part. The selected part is the industrial part that the learning model is describing the characteristics of.); and 
storing the parametric specification of the selected part as the parametric part model (0026 lines 1-6 “twin industrial part modeling platform 130 may store information into …data stores…data stores might, for example, store electronic records representing…industrial parts” The description of the characteristics of industrial parts is the electronic records that represents industrial parts are stored in the data stores since the parametric specifications are part of the electronic records representing the industrial parts. 0029 lines 1-6, 0053 lines 2-12 " a table is shown...analysis database 1100 that may be stored… table may include...analysis results 1110" 0054 lines 11-12 “analysis results 1110 may include one or more part identifiers”, fig 11 block 1110; The analysis results includes data related to the parametric specification of a part. The table stores the analysis results therefore storing the parametric specification of the part as a parametric part model. As seen in figure 11, part models (PART_10001, PART_12345…) are also stored in the table)

Regarding claim 19, Koudal, Dal Mutto, Coffman ‘813, Coffman ‘300 and Rorato teaches the method of claim 18.
Koudal et al. further teaches wherein identifying the features of the selected part comprises identifying geometric shapes in the CAD part model of the selected part (0033 lines 8-12 “learning models…be automatically created based on… CAD documents” 0005 lines 4-5 “each learning model describing characteristics of an industrial part” 0029 lines 5-10, "  system may execute at least one search or analysis algorithm to evaluate learning models …learning model describing "characteristics" of an industrial part..."characteristic" might include, by way of examples, a …., a part geometry (e.g., a part shape)” Learning models use CAD documents in order to describe characteristics and therefore correspond to the CAD part model of the part. An example of characteristics as shown in 0029 are the part geometry.)

Response to Arguments
Applicant’s arguments, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koudal et al. (US PUB. 20190236489, herein Koudal) in view of Dal Mutto (US PUB. 20180046649, herein Dal Mutto) in further view of Coffman et al (US PUB. 20180120813, herein Coffman ‘813) in further view of Coffman et al (US PAT. 10,061,300, herein Coffman ‘300) in further view of Auto Desk.Help (Online publication March 28, 2017).
Applicant argues that in regards to claims 6 and 13, the part that is being inspected is understood as being the fabricated part since claim 1 and 8 claims that the part is fabricated. However, claim 1 and 8 recite an abstract visualization of the part. Under broadest reasonable interpretation, the part being inspected may be the abstract visualization of the part. This as shown in the rejection of claim 6 and 13 is taught by Koudal. Applicant may amend claims 6 and 13 to explicitly claim the inspection of the fabricated part in order to be in line with the argued intended interpretation of the claim. 
Applicant then argues that Koudal does not teach deep learning. Applicant’s arguments are persuasive. Dal Mutto, as shown above in the rejections of claim 1, 8, and 15 does teach deep learning since 0102 of Dal Mutto teaches how the voxels can be inputted into a neural network. Neural network corresponds to deep learning. 
Applicant then argues that the ith dimension to geometry or curvature, the specification teaches that there may be a plurality of sources of part data. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., friction, density, etc) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Applicant then argues on page 12 that Koudal does not teach the claimed deep learning. Applicant’s argument is persuasive and Dal Mutto is relied upon to teach the claimed deep learning as shown in the rejection of claims 1, 8, and 15 above. 
Applicant then argues that the inspection is of the physical part and not the model. Claim 1 and 8 recite an abstract visualization of the part. Under broadest reasonable interpretation, the part being inspected may be the abstract visualization of the part. This as shown in the rejection of claim 6 and 13 is taught by Koudal. Applicant may amend claims 6 and 13 to explicitly claim the inspection of the fabricated part in order to be in line with the argued intended interpretation of the claim. 
This idea is then argued by the applicant in relation to Rorato and claim 3. Applicant again argues that the part being claimed in claim 3 is the physical part. However, as explained above, under broadest reasonable interpretation, the part may be the one shown in the model since the claimed part is described as being shown on an abstract visualization. 
Applicant then argues that the amendments to the claim overcome the prior art. Applicant’s arguments are persuasive. However, a combination of Koudal, Dal Mutto and Coffman ‘300 teach the claim amendments as shown above. Specifically, Koudal teaches generating an abstract visualization of the part in fig. 12. Dal Mutto teaches appending part-level data onto the abstract visualization of the part in fig. 1 and 0042. Dal Mutto further teaches performing an analysis of part groupings comprising the part-level data appended onto the abstract visualization of the part in 0114 where Dal Mutto teaches a means for evaluating metadata associated with a CAD model. Coffman ‘300 teaches a regression analysis in col 18 lines 40-45 and further teaches adjusting, using results of the regression analysis, resource requirements for production quality metrics in col 18 lines 40-45 because based on a regression analysis resource requirements such as costs are determined and this can be used to positively or negatively respond to a manufacturing request. Coffman ‘300 further teaches and adapting one of: inspection procedures for the part, manufacturing procedures for the part, or installation procedures for the part since the regression analysis allows for understanding manufacturing time which corresponds to manufacturing procedure. 
As a service to the applicant, the examiner suggests a further look 0101-0103 of the instant specification to provide more detail about how the regression analysis may be used to determine criteria such as safety or manufacturing inspection process controls. The details provided in 0101-0103 may overcome the prior art of record if claimed appropriately.
Relevant Prior Art
	Dostert et al (US PUB. 20170212500) has been deemed relevant prior art because it is directed towards inspecting fabricated parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                             


/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116